PER CURIAM.
. Golden Vasquez seeks a writ of mandamus to compel the circuit court to reopen the petition for writ of habeas corpus case file. The lower tribunal entered an order administratively closing the file upon the belief that Vasquez had filed a notice of appeal, divesting the court of jurisdiction. However, as Vasquez asserts, and as the respondent concedes, no such notice of appeal has been filed. Accordingly, the lower tribunal is directed to reopen the case file and to dispose of the pending petition forthwith.
LEWIS, WETHERELL, and ' OSTERHAUS, JJ., CONCUR.